Chief Judge Hedrick
dissenting.
The majority opinion, among other things, states that the Board’s findings of fact in this case are supported by competent evidence and are thus conclusive on appeal. If I divine correctly, the majority holds that the whole record and the findings made by the Board of Adjustment do not support the Board’s conclusion that the petitioner, by allowing her son and his family to reside in the accessory building on petitioner’s residential lot, is *232violating the zoning ordinance that forbids such occupancy in an R-10 zoning district. The majority seems to say that the petitioner is permitted, under the ordinance, to allow her son and his family to live in the accessory building because it is a prior nonconforming use. I arrive at this conclusion because of several statements in the majority opinion, including the following: “Thus if the house when it was built or started could be lawfully occupied by the owner’s child and his family, and nothing in the record suggests that it could not, the limitation later enacted would have no application.” If this is indeed the justification for the majority holding, it was not suggested by the petitioner and, as the majority states, it is not apparent from the record. Certainly the Board of Adjustment had no burden to negate the possibility that the building was being occupied as a prior nonconforming use where no such contention was made by the petitioner.
The majority’s ultimate decision seems to be based on the suggestion that the ordinance in question is unconstitutional because it is not “rationally related to a purpose that the enacting body is authorized to address.” In my opinion the ordinance in question is constitutional.
In sum, I believe the decision of the Board of Adjustment, reviewed in accordance with the standards set out in Concrete Co. v. Board of Commissioners, 299 N.C. 620, 265 S.E. 2d 379 (1980), was properly affirmed by the superior court.